20 So.3d 1015 (2009)
Brenda LAIDLER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3563.
District Court of Appeal of Florida, First District.
November 5, 2009.
Herman D. Laramore, Public Defender, and F.R. Mann, Assistant Public Defender, Panama City, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Brenda Laidler is hereby granted a belated appeal from the judgments and sentences in Bay County case numbers 07-4569 and 07-4504. In light of the late-filed notice of appeal that has been assigned case number 1D09-3844 in this court, that appeal shall be allowed to proceed as if the notice of appeal had been timely filed. The clerk of this court is directed to docket a copy of this opinion in that case.
The trial court is directed to appoint counsel to represent Laidler in the appeal if she qualifies for such an appointment.
PETITION GRANTED.
BARFIELD, DAVIS, and ROBERTS, JJ., concur.